Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non Final Office Action responsive to Applicant’s Request for Continued Examination filed 2/1/2021.
Claims 1-11, 13-19, and 21 are pending.

Claim Objections
Claims 2 and 21 are objected to because of the following informalities: Claims 2 and 21 are duplicate in scope. Either claim 2 or claim 21 should be cancelled or their dependencies changed. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 10, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 7979632) in view of Srivastava et al. (US 2008/0065832) further in view of Pillarisetty et al. (US 10811336).


Alvarez does not specifically disclose: at least one core for executing processes and wherein the at least one core is configured to execute processes by directly accessing process data stored in the respective processor memory pairs and that the data is to be executed by a core of a plurality of cores.  
However, Srivastava discloses: at least one core for executing processes and wherein the at least one core is configured to execute processes by directly accessing process data stored in the respective processor memory pairs (Fig. 1, “106” illustrates cores, [0024], [0021]) that the data is to be executed by a core of a plurality of cores (Abstract, the direct cache access in multiple cores is described [0012], the shared cache contains data that may be used by the core).  

Alvarez and Srivastava do not specifically disclose wherein the volatile memory locations and the NVM locations are included in the processor.
However, Pillarisetty discloses: wherein the volatile memory locations and the NVM locations are included in the processor (Fig. 5, col. 8, lines 22-24, 39-44).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate volatile memory locations and NVM locations included in Alvarez’s and Srivastava’s processors. One of ordinary skill in the art would be motivated to make such a combination to have access to data residing in volatile and NVM locations much faster than if the locations of both memories were outside of the processor.

With respect to claim 5, Srivastava discloses: wherein the control circuitry is further configured to store local temporary data for the different processes in corresponding volatile memory locations of the respective processor memory pairs ([0012], [0013]).  

With respect to claims 9 and 10, they recite similar limitations as claim 1 and are therefore rejected under the same citations and rationale.



With respect to claims 17 and 18, they recite similar limitations as claim 1 and are therefore rejected under the same citations and rationale.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 7979632) in view of Srivastava et al. (US 2008/0065832) further in view of Pillarisetty et al. (US 10811336) further in view of Tewari et al. (US 2005/0132363).

With respect to claim 2, Srinivasan discloses: wherein the control circuitry is further configured to retain process data for a process in a processor memory pair ([0024], [0021]). 
Srinivasan does not specifically disclose: after a core of the processor switches from executing the process to executing a different process.  
However, Tewari discloses: after a core of the processor switches from executing the process to executing a different process ([0009]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tewari to optimize context switching between virtual machines ([0008], Tewari).

.

Claims 3, 6, 11, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 7979632) in view of Srivastava et al. (US 2008/0065832) further in view of Pillarisetty et al. (US 10811336) further in view of Hays et al. (US 5640533)
With respect to claim 3, Alvarez and Srivastava do not specifically disclose: wherein the control circuitry is further configured to store a Task State Segment (TSS) and a Translation Lookaside Buffer (TLB) for each of the different processes in a corresponding NVM location of the respective processor memory pairs.  
However, Hays discloses: wherein the control circuitry is further configured to store a Task State Segment (TSS) and a Translation Lookaside Buffer (TLB) for each of the different processes in a corresponding NVM location of the respective processor memory pairs (col. 5, lines 57-65).   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hays to be apprised of the task state to ensure checkpointing.

With respect to claim 6, Hays discloses: wherein the control circuitry is further configured to: receive an instruction to load a TSS and a TLB for a process (col. 5, lines 57-65). Examiner takes Official Notice that “determine whether process data for the process is stored in the processor memory pairs; and in response to determining that the process data for the process is not stored in the processor memory pairs, load the 

With respect to claims 11 and 19, they recite similar limitations as claim 3 and are therefore rejected under the same citations and rationale.

With respect to claim 14, it recites similar limitations as claim 6 and is therefore rejected under the same citations and rationale.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 7979632) in view of Srivastava et al. (US 2008/0065832) further in view of Pillarisetty et al. (US 10811336) further in view of Hays et al. (US 5640533) further in view of Arimilli et al. (US 8209488)

With respect to claim 4, Alvarez, Srivastava, Pillarisetty, and Hays do not specifically disclose: store pointers in an array pointing to corresponding NVM locations of the respective processor memory pairs.
	However, Arimilli discloses: store pointers in an array pointing to corresponding NVM locations of the respective processor memory pairs (Abstract, col. 4, lines 52-59).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Arimilli to prefetch data that are not too speculative which can have negative effects as there are costs associated with data prefetch instructions (col. 2, lines 5-10, Arimilli).
s 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 7979632) in view of Srivastava et al. (US 2008/0065832) further in view of Pillarisetty et al. (US 10811336) further in view of Sorenson, III (US 10210167)

With respect to claim 7, Alvarez and Srivastava do not specifically disclose: wherein the control circuitry is further configured to: determine that an amount of free space available for storing process data in a processor memory pair has reached a threshold; and in response to determining that the amount of free space has reached the threshold, evict process data for at least one process from the processor memory pair.  
	However, Sorenson discloses: wherein the control circuitry is further configured to: determine that an amount of free space available for storing process data in a processor memory pair has reached a threshold; and in response to determining that the amount of free space has reached the threshold, evict process data for at least one process from the processor memory pair (col. 29, lines 43- col. 30, line 12).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sorenson to increase the accessibility of application data.

With respect to claim 8, Sorenson discloses: wherein the control circuitry is further configured to evict the process data for the at least one process based on at least one 

With respect to claims 15 and 16, they recite similar limitations as claims 7 and 8 and are therefore rejected under the same citations and rationale.


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/WISSAM RASHID/Primary Examiner, Art Unit 2195